[Cite as State v. Collins, 2022-Ohio-3046.]


                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :
CITY OF WESTLAKE,

                 Respondent,                        :
                                                             No. 111501
                 v.                                 :

CARL A. COLLINS, JR.,                               :

                Relator.            :
                ________________________________________

                                 JOURNAL ENTRY AND OPINION

                JUDGMENT: COMPLAINT DISMISSED
                DATED: August 26, 2022
                ________________________________________

                              Writ of Mandamus
                              Motion No. 556106
                              Order No. 557352
                 _______________________________________

                                              Appearances:

                 Michael P. Maloney, Westlake Director of Law, and John
                 J. Spellacy, Assistant Prosecuting Attorney, for
                 respondent.

                 Carl A. Collins, Jr., pro se.

EMANUELLA D. GROVES, J.:

                   Carl A. Collins, the relator, has filed a complaint for a writ of

mandamus. Collins seeks an order from this court that requires the city of Westlake,

the respondent, to issue a ruling with regard to a motion for dismissal based upon a
speedy trial violation in Rocky River M.C. No. 17-TRC-07964. The city of Westlake

has filed a motion to dismiss that is granted for the following reasons. Disposition

of the complaint for mandamus is based upon procedural defects contained in the

complaint and a substantive review of the complaint for mandamus.

                             I. Procedural Defects

   A. Failure to comply with Civ.R. 10(A)

              Initially, we find that the complaint for a writ of mandamus is

improperly captioned. Collins has failed to comply with Civ.R. 10(A), which requires

that the complaint must include the addresses of all parties. Bandy v. Villanueva,

8th Dist. Cuyahoga No. 96866, 2011-Ohio-4831; Clarke v. McFaul, 8th Dist.

Cuyahoga No. 89447, 2007-Ohio-2520.

   B. Improper Caption

              We also find that Collins’s complaint is defective because it is

improperly captioned. Collins styled this action as “State of Ohio, City of Westlake

v. Carl A. Collins, Jr.” Pursuant to R.C. 2731.04, a complaint for a writ of mandamus

must be brought in the name of the state on relation of the person applying for the

original action. Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-

5795, 841 N.E.2d 766; State ex rel. Simms v. Sutula, 81 Ohio St.3d 110, 689 N.E.2d

564 (1998); Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181

N.E.2d 270 (1962). Despite the aforesaid procedural defects, a substantive review

of the complaint for mandamus fails to demonstrate the existence of any legal basis

for this court to issue a writ of mandamus.
                  II. Mandamus Requirements and Analysis

   A. Standards for Granting a Writ of Mandamus

               The complaint for a writ of mandamus fails to state a claim upon

which relief can be granted. In order for this court to issue a writ of mandamus,

Collins must demonstrate: (1) that Collins possesses a clear legal right to the relief

prayed for, (2) that the city of Westlake possess a clear legal duty to perform the

requested act, and (3) that there exists no plain and adequate remedy in the ordinary

course of the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 451 N.E.2d

225 (1983); State ex rel. Westchester Estates, Inc. v. Bacon, 61 Ohio St.2d 42, 399

N.E.2d 81 (1980); State ex rel. Heller v. Miller, 61 Ohio St.2d 6, 399 N.E.2d 66

(1980); State ex rel. Harris v. Rhodes, 54 Ohio St.2d 41, 374 N.E.2d 641 (1978)

   B. Failure to Establish Claim for Mandamus

               A thorough review of the complaint for mandamus fails to reveal that

Collins has established a clear legal right or that the city of Westlake possesses any

legal duty to rule on any motions. State ex rel. Dreamer v. Mason, 115 Ohio St.3d

190, 2007-Ohio-4789, 874 N.E.2d 510; State ex rel. Woods v. Gagliardo, 49 Ohio

St.2d 196, 360 N.E.2d 705 (1977).

   C. Application of Doctrine of Res Judicata

               In addition, the doctrine of res judicata operates to preclude the

relitigation of a point of law or fact that was at issue in a former action between the

same parties and was passed upon by a court of competent jurisdiction. State ex rel.

Kroger Co. v. Indus. Comm., 80 Ohio St.3d 649, 651, 687 N.E.2d 768 (1998); Office
of Consumers’ Counsel v. Pub. Util. Com., 16 Ohio St.3d 9, 10, 475 N.E.2d 782

(1985). Herein, Collins possessed an adequate remedy in the ordinary course of the

law through an appeal. Collins did file an appeal in which the issue of speedy trial

was addressed:

            In the seventh assignment of error, Collins argues his right to a
      speedy trial was violated.

             R.C. 2945.71(B)(2) provides that a defendant charged on a first-
      degree misdemeanor must be brought to trial within 90 days after
      arrest or service of summons. The statutory speedy trial period begins
      to run on the date the defendant is arrested, although the date of arrest
      is not counted when calculating speedy trial time. State v. Wells, 8th
      Dist. Cuyahoga No. 98388, 2013-Ohio-3722, ¶ 44. If the defendant is
      not arrested for the offense, speedy trial time begins on the day he is
      served with the indictment. State v. Pirkel, 8th Dist. Cuyahoga No.
      93305, 2010-Ohio-1858, ¶ 12.

             Speedy trial time may, however, be tolled by certain events
      delineated in R.C. 2945.72. These events include: delay “necessitated
      by the accused’s lack of counsel”; delay “necessitated by reason of a plea
      in bar or abatement, motion, proceeding, or action made or instituted
      by the accused, and any continuances granted upon the accused’s own
      motion”; the “period of any continuance granted on the accused’s own
      motion” as well as the period of “any reasonable continuance granted”
      upon any other party’s motion; and the time during which an appeal is
      pending. R.C. 2945.72(C), (E), (H), and (I).

              In addition, a defendant’s demand for discovery tolls the speedy
      trial time until the state responds to the discovery, or for a reasonable
      time, whichever is sooner. State v. Burks, 8th Dist. Cuyahoga No.
      106639, 2018-Ohio-4777, citing State v. Shabazz, 8th Dist. Cuyahoga
      No. 95021, 2011-Ohio-2260, ¶ 26, 31; R.C. 2945.72(E). This court has
      interpreted a “reasonable response time” to mean 30 days. See
      Shabazz at ¶ 26. However, what is reasonable or necessary is
      determined on a case-by-case basis. Pirkel at ¶ 17, citing State v.
      Saffell, 35 Ohio St.3d 90, 518 N.E.2d 934 (1988).

           In the instant case, the record indicates Collins was arrested on
      December 2, 2017. The record also indicates that on January 30, 2018,
      all parties agreed to a trial date of February 28, 2018, and Collins was
      in fact brought to trial on that date. The record also indicates that
      Collins filed his demand for discovery on December 29, 2017, which
      tolled the speedy trial time until January 9, 2018, when the city of
      Westlake responded.

             By our calculation, without deducting the days that were tolled
      as a result of Collins’s demand for discovery, he was brought to trial two
      days prior to the expiration of 90 days. As a result, Collins’s right to a
      speedy trial was not violated.

             Collins contends he should be awarded three days for each day
      he was incarcerated. However, Collins has misinterpreted R.C.
      2945.72(E), which provides that each day a defendant is held in jail on
      a pending charge shall be counted as three days towards the requisite
      speedy trial time. This statute applies only to defendants held in jail in
      lieu of bail solely on the pending charge. State v. Butler, 8th Dist.
      Cuyahoga No. 85366, 2005-Ohio-4122, citing State v. Martin, 56 Ohio
      St.2d 207, 383 N.E.2d 585 (1978), citing State v. MacDonald, 48 Ohio
      St.2d 66, 357 N.E.2d 40 (1976).

             Here, Collins was in jail on a probation violation, in a separate
      case, which bears no relationship to the pending charge. Therefore, his
      reliance on R.C. 2945.72(E) is misplaced. Accordingly, the seventh
      assignment of error is overruled.

Westlake v. Collins, 8th Dist. Cuyahoga No. 106968, 2019-Ohio-453, ¶ 15-22.

              The doctrine of res judicata bars Collins from maintaining his

mandamus action based upon a claim of lack of speedy trial in Rocky River

M.C. No. 17-TRC-07964.      State ex rel. Kendrick v. Parker, 160 Ohio St.3d 448,

2020-Ohio-1509, 158 N.E.3d 573; State ex rel. Phelps v. McClelland, 8th Dist.

Cuyahoga No. 108021, 2019-Ohio 2448; State ex rel. McNamara v. Rittman, 9th

Dist. Wayne No. 08CA0011, 2009-Ohio-911.
               Accordingly, we grant the motion to dismiss. Costs to Collins. The

court directs the clerk of courts to serve all parties with notice of this judgment and

the date of entry upon the journal as required by Civ.R. 58(B).

               Complaint dismissed.


_________________________
EMANUELLA D. GROVES, JUDGE

ANITA LASTER MAYS, P.J., and
MARY J. BOYLE, J., CONCUR